Motion Granted; Affirmed and Memorandum Opinion filed September 10,
2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00151-CR

                      CHRISTOPHER NEWBY, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 184th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1338941


               MEMORANDUM                        OPINION
      Appellant entered a plea of guilty to aggravated assault with a deadly
weapon, enhanced by a prior felony conviction. After a presentence investigation,
the trial court sentenced appellant on February 19, 2013, to confinement for fifteen
years in the Institutional Division of the Texas Department of Criminal Justice.
Appellant filed a timely notice of appeal.
      Appellant’s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. The brief meets the requirements of
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds to be advanced. See High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
sixty days has passed, and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error in
the record. We need not address the merits of each claim raised in an Anders brief
or a pro se response when we have determined there are no arguable grounds for
review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Justices Frost, Boyce, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2